Case: 19-10007    Date Filed: 08/06/2019   Page: 1 of 4


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-10007
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:11-cr-00086-KD-N-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

CHRISTOPHER EDGAR,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (August 6, 2019)

Before MARCUS, NEWSOM and FAY, Circuit Judges.

PER CURIAM:

      Christopher Edgar appeals his 24-month sentence, imposed above his

applicable guideline range of 7 to 13 months, upon revocation of his supervised

release. On appeal, he argues that the government’s evidence was insufficient to
               Case: 19-10007     Date Filed: 08/06/2019    Page: 2 of 4


prove by a preponderance of the evidence that he violated the conditions of his

supervised release. After thorough review, we affirm.

      We review a district court’s conclusion that a defendant violated the terms of

his supervised release for abuse of discretion. United States v. Copeland, 20 F.3d

412, 413 (11th Cir. 1994). We are bound by the district court’s fact findings unless

they are clearly erroneous. United States v. Almand, 992 F.2d 316, 318 (11th Cir.

1993). “The credibility of a witness is in the province of the factfinder and this court

will not ordinarily review the factfinder’s determination of credibility.” Copeland,

20 F.3d at 413. A defendant abandons an issue by failing to offer any argument on

it on appeal. See United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir.

1998). We do not consider issues raised for the first time in a defendant’s reply

brief. United States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004).

      Under the Sentencing Guidelines, a defendant commits a Grade C violation

when, as here, he engages in “conduct constituting (A) a federal, state, or local

offense punishable by a term of imprisonment of one year or less; or (B) a violation

of any other condition of supervision.” U.S.S.G. § 7B1.1(a)(3). Upon a finding of

a Grade C violation, the court may: (1) revoke a defendant’s supervised release; or

(2) extend the term of supervised release and/or modify the conditions of

supervision. Id. § 7B1.3(a)(2).




                                           2
                 Case: 19-10007         Date Filed: 08/06/2019        Page: 3 of 4


       Under Alabama law, a person commits domestic violence in the third degree

if the person commits the crime of assault in the third degree and the victim is a

person who has or had a dating relationship with the defendant. Ala. Code § 13A-

6-132. A person commits the crime of third-degree assault if: (1) with intent to cause

physical injury to another person, he causes physical injury to any person; or (2) he

recklessly causes physical injury to another person; or (3) with criminal negligence

he causes physical injury to another person by means of a deadly weapon or a

dangerous instrument; or (4) with intent to prevent a peace officer from performing

a lawful duty, he causes physical injury to any person. Id. § 13A-6-22.

       Here, the district court did not abuse its discretion by concluding that Edgar

violated the conditions of his supervised release by committing domestic violence

assault under Alabama law. See Ala. Code §§ 13A-6-22, 13A-6-132.1 As the record

reflects, the victim, Markuetta Roper, testified that she and Edgar were in a

relationship. She also testified that Edgar slapped her and hit her with a belt buckle,

which caused bruising. We cannot say that the district court clearly erred by finding

this testimony to be credible. Although Roper did not report the assault until nine

days later, or initially admit to the officers that he had assaulted her, the evidence

raised a reasonable inference that she was scared to report him for fear of what he


1
 Moreover, to the extent that Edgar raises a challenge to the substantive reasonableness of his
sentence, we decline to review that issue because he failed to raise or argue it in his initial brief.
See Cunningham, 161 F.3d at 1344; Levy, 379 F.3d at 1244.
                                                   3
              Case: 19-10007    Date Filed: 08/06/2019   Page: 4 of 4


might do to her. Indeed, both officers testified that she seemed nervous and scared.

On this record, the district court, who was in the best position to judge Roper’s

credibility and demeanor, did not clearly err in finding Roper’s testimony to be

credible, and we will not disrupt that finding. See Copeland, 20 F.3d at 413.

      Because the evidence showed that Roper and Edgar were in a relationship and

he assaulted her with the intent to cause physical injury and did, in fact, cause

physical injury, the government proved domestic violence assault under Alabama

law. See Ala. Code §§ 13A-6-22; 13A-6-132. Accordingly, the district court did

not abuse its discretion in concluding that Edgar violated the conditions of his

supervised release, and we affirm.

      AFFIRMED.




                                         4